PER CURIAM.
Pursuant to the stipulation of counsel for the respective parties, filed October 6, 1914, in the causes entitled in this court Rialto Irrigation District, a Corporation, v. N. W. Stowell, and N. W. Stowell v. Rialto Irrigation District, a Corporation, No. 2491, 246 Fed. 294, - C. C. A.-, and Rialto Irrigation District, a Corporation, v. Burt Chellis, and Burt Chellis v. Rialto Irrigation District, a Corporation, Nos. 2492 and 2493. and upon the authority of Rialto Irrigation District, a Corporation, Plaintiff in Error, v. N. W. Stowell, Defendant in Error, and N. W. Stowell, Plaintiff in Error, v. Rialto Irrigation District, a Corporation, Defendant in Error, No. 2491, 246 Eed. 294, — C. C. A. -, just decided, it is ordered that the judgment of the District Court of the United States for the Southern District of California, Southern Division, in each of the causes Nos. 2492 and 2493 be and hereby is reversed, and the causes remanded to the said District Court for further proceedings not inconsistent with the views expressed in the opinion of this court in case No. 2491.